At the October Criminal Term, 1929, of Union Superior Court, the defendant herein, James Brumfield, was tried upon an indictment charging him with a capital felony, to wit, burglary in the first degree, which resulted in a conviction and sentence of death. From the verdict thus rendered and judgment entered thereon, the defendant gave notice of appeal to the Supreme Court, but this has not been prosecuted as required by the rules. Indeed, as the attempted appeal is in forma pauperis, and the affidavit for leave to appeal without giving security for costs fails to state, as required by C. S., 4651, that "the application is in good faith," it may be doubted as to whether we have any jurisdiction to hear the matter. S. v. Martin, 172 N.C. 977, 90 S.E. 502. Nevertheless, as the life of the prisoner is involved, we have examined the case and find no error on the face of the record.
The motion of the State must be allowed.
Appeal dismissed. *Page 614